DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  In p. 4 of the specification, line 4, change: “In the [[know]] known blades”
  In. p. 22, lines 9-12, “first stage 42”, “second stage 44”, “rotor blades 50”, and “rotor blades 52” are not labeled in Figs. 1 and 2.  
Appropriate correction Is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “first stage 42”, “second stage 44”, “rotor blades 50”, and “rotor blades 52” are not labeled in Figs. 1 and 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate pressure compressor” and the “intermediate pressure turbine” recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 13-14, 18, and 20 are objected to because of the following informalities:
Claim 1, line 15, change: “leading edge radius being [[the]] a radius that is…”
Claim 2, line 2, change: “positioned [[at]] between…”
Claim 13, line 5, change: “turbine [[upstream]] downstream of the intermediate pressure compressor;”
Claim 14, line 16, change: “leading edge radius being [[the]] a radius that is…”
Claim 18, line 13, change: “varies [[at]] between…”
Claim 18, line 14-15, change: “leading edge radius being [[the]] a radius that is…”
Claim 20, line 2, change: “in [[the]] a range”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 2 recites the broad recitation “positioned at between 0% and 50% of the span height H,” in line 2 and the claim also recites “between 20% and 40% of the span height H,” in lines 2-3 which is the narrower statement of the range/limitation.


Claim 18 recites the limitation "is at least twice as large as a minimum leading edge radius" in line 14.  It is unclear whether the leading edge radius between the span height of 60% and 100% is at least twice as large as a minimum leading edge radius or if the limitation is applicable to the leading edge radius outside of the span height range since the limitation “is at least twice…” lacks antecedent basis as it is unclear to which leading edge radius is referred to.  For examination purposes, the leading edge radius is interpreted as being outside of the range of the span height.

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Munsell et al. (U.S. 9,416,677) in view of Walter et al. (U.S. 7,497,664).
Regarding claim 18, Munsell et al. discloses a gas turbine engine (Fig. 1) comprising: a fan (42) mounted to rotate about a main longitudinal axis (axis A, shown in Fig. 1); an engine core (engine core shown in Fig. 1), comprising in axial flow series a compressor (44), a combustor (26), and a turbine (28) coupled to the compressor through a shaft (Col. 3, line 15-20); and a reduction gearbox (48) that receives an input from the shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the shaft (Col. 3, lines 13-23), wherein the compressor comprises a plurality of stages, each stage comprising a respective rotor and stator (stages shown in Fig. 4 for compressor section 44, wherein each stage comprises a rotor (i.e., shaded in Fig. 1) and a stator (i.e., non-shaded in Fig. 1)), a first stage (first stage of 44) of said plurality of stages being arranged at an inlet and comprising a first rotor with a plurality of first rotor blades (rotor blades of first stage of 44 is arranged at the inlet shown in Fig. 1), each of the plurality of first rotor blades extending chordwise from a leading edge to a trailing edge (as shown in Fig. 1, the rotor blades extend from a leading to a trailing edge), and from a root to a tip for a span height H, wherein 0 % of the span height H corresponds to the root and 100 % of the span height H corresponds to the tip (i.e., rotor blades shown in Fig. 1 extend from the root to a tip and have a span height wherein 0% corresponds to the root and 100% corresponds to the tip of the blades).
Munsell et al. does not specifically disclose wherein a leading edge radius of each of the plurality of first rotor blades varies at between 60 % and 100 % of the span height H and is at least twice as large as a minimum leading edge radius of each of the plurality of first rotor blades, the leading edge radius being the radius that is defined by the leading edge in circumferential cross-section, and the minimum leading edge radius being the minimum radius that is defined by the leading edge in circumferential cross-section.

Walter et al. teaches of a compressor airfoil used in a compressor section of a gas turbine engine (Col. 3, lines 3-5), which is within the same field of endeavor as the claimed invention.  Specifically, Walter et al. teaches of a plot distribution of the leading edge radius (i.e., for the blade 508) in Fig. 5 wherein the leading edge radius of each of the plurality of first rotor blades varies at between 60 % and 100 % (as shown in Fig. 5, the distribution of the leading edge thickness varies between 60% and 100%) of the span height H (span shown in Fig. 5) and is at least twice as large as a minimum leading edge radius of each of the plurality of first rotor blades (the minimum leading edge radius thickness is 0.008 at the tip span 100%, wherein the leading edge radius at the root at a span 0% is approximately 0.019, which is at least twice as large as 0.008 at 100% span) the leading edge radius being the radius that is defined by the leading edge in circumferential cross-section, and the minimum leading edge radius being the minimum radius that is defined by the leading edge in circumferential cross-section (i.e., of an imaginary circle positioned within the leading edge thickness of the blade, the radius of the leading edge would be half of the thickness (i.e., half of the diameter of the imaginary circle) of the leading edge in a circumferential cross-section of the leading edge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Munsell et al. in view of Walter et al. by using the teachings of Walter et al. to have a leading edge distribution as taught in Fig. 5 of Walter et al. because such leading edge distribution reduces vibrations in rotor blades (Walter, Col. 1, lines 1-52).
	Regarding claim 19, the combination of Munsell et al. and Walter et al. further discloses wherein the compressor comprises three or four stages (Munsell, as shown in Fig. 1, compressor section 44 comprises three stages).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Munsell et al. (U.S. 9,416,677) in view of Walter et al. (U.S. 7,497,664) as applied in claim 18 above, and further in view of Pointon et al. (US 2018/0252166 A1).
Regarding claim 20, the combination of Munsell et al. and Walter et al. discloses all of the limitations of claim 18 as stated above, except specifically wherein the reduction gearbox (Munsell, 48) has a reduction ratio in the range of from 3 to 4.2.
Pointon et al. teaches of a turbofan engine, which is within the same field of endeavor as the claimed invention.  Specifically, Pointon et al. teaches of a reduction gearbox with a gear ratio in the range of 3.4 to 4.2 ([0024]), which is within the claimed range.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Munsell et al. in and Walter et al. in view of Pointon et al. by using a gear ratio in the range of 3.4 to 4.2 for the reduction gearbox (48) disclosed in Munsell et al. because such gear ratio range allows for the fan and low pressure turbine to be rotated at or close to their optimum speeds (Pointon, [0024], lines 6-8).
Allowable Subject Matter
	The nearest prior art of record is Walter et al. (U.S. 7497664), Liu et al. (U.S. 6457938), Smith et al. (US 2018/0231018), Munsell et al. (U.S. 9416677), Blair et al. (U.S. 5031313), and Blair et al. (U.S. 4,961,686).
	Regarding claim 1, Walter et al. discloses of a leading edge thickness (49) for blade (40, Fig. 2) and further discloses of a graph in Fig. 5 showing a distribution of the leading edge thickness per the radial span of the blade.  However, Walter et al. fails to disclose wherein a ratio of a leading edge radius of each of the plurality of first rotor blades at 0% span height to a minimum leading edge radius is comprised between 1 and 1.50.  For the graph in Fig. 5, for blade 506, the ratio of the leading edge thickness at the root to the minimum leading edge thickness would be 0.014/0.008= 1.75, which is outside of the claimed range.  For blade 508, the ratio would be 0.018/0.008= 2.25, which does not lie within the claimed range.  It would not have been obvious to one of ordinary skill in the art to modify the ratio to be within the range as recited in the claim as such modification would involve significant alteration to the leading edge structural design disclosed in Walter and would result in improper hindsight reasoning.   
	Liu et al. discloses of a vane (30) with an increased thickness for the leading edge (40, Col. 5, lines 30-42, Col. 6, lines 8-18), but fails to disclose of suggest of a leading edge thickness distribution with regard to the radial span of the vane (30).  
	Smith et al. discloses of a leading edge thickness distribution for a fan blade (as shown in Fig. 7), but fails to disclose or suggest of the ratio of the leading edge radius at 0% span to a minimum leading edge radius comprised between 1 and 1.50.
	Munsell et al. discloses of a geared turbofan architecture, but fails to disclose of the claimed ratio.
Blair et al. (U.S. 5031313), and Blair et al. (U.S. 4,961,686) teach of blades having improved resistance to foreign object damage but fail to disclose or suggest wherein a ratio of the leading edge radius at 0% span height to the minimum leading edge radius being between 1 and 1.50.
	Claim 2 would be allowable if the 112 rejection is overcome.
	Claims 3-13 are allowable due to their dependency on claim 1.
	Regarding claim 14, the prior art of record fails to disclose or suggest wherein a ratio of a maximum leading edge radius to a leading edge radius at 0% span height is comprised between 1.7 and 3.2.
	Walter et al. in Fig. 5 discloses that the maximum leading edge radius is located at the span height of 0%, and therein discloses of a ratio of 1.0.
	Claims 15-17 are allowable due to their dependency on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/29/2022